Citation Nr: 0724323	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of an injury to the right (major) middle finger, to 
include a status-post fracture and arthritis, on a schedular 
basis.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of an injury to the right middle finger, to include 
a status-post fracture and arthritis, on an extraschedular 
basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Interpreter
ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the Philippine Guerillas 
from March 1945 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

The veteran appeared at a hearing before the Honolulu, Hawaii 
RO in April 2005.  A transcript is associated with the claims 
folder.    

The veteran's claim was advanced on the docket due to his 
advanced age.  

The issue of entitlement to a rating in excess of 10 percent 
for residuals of an injury to the right middle finger, to 
include a fracture and arthritis, on an  extraschedular 
basis, is addressed in the REMAND appended to the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The veteran's service-connected residuals of an injury to the 
right middle finger include a healed fracture, arthritis, 
pain and limitation of motion to four inches between the tip 
of the finger and the palm; the current 10 percent evaluation 
is the maximum schedular rating for his disorder.  


CONCLUSION OF LAW

Entitlement to a rating in excess of 10 percent for residuals 
of an injury to the right (major) middle finger, to include a 
fracture and arthritis, on a schedular basis, is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5226, 5229 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a November 2004 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran received notice of these elements prior to the 
decision that is the subject of this appeal.
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
service connection be granted for his claim in June 2006.   
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA did not provide such notice to the veteran prior to the RO 
decision that is the subject of this appeal.  However, timely 
notice of these latter two elements would not have altered 
the final outcome with respect to the claim on appeal.  That 
is, the timing defect did not affect the essential fairness 
of the adjudication.  Sanders v. Nicholson, -- F.3d --, 2007 
WL 142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice and thus, the presumption of prejudice is 
rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  An examination was conducted to evaluate the 
disability at issue and it provided findings that are 
adequate for rating purposes.  Under these circumstances, 
there is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

Arthritis due to trauma and established by X-rays findings is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which in 
turn is rated as degenerative arthritis under 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Under that diagnostic code, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  However, when the limitation of motion of 
the specified joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  The Board 
notes that multiple involvements of the interphalangeal, 
metacarpal, and carpal joints are considered a group of minor 
joints.  See 38 C.F.R. § 4.45 (2006).

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5226 provides a 
maximum evaluation of 10 percent for favorable and 
unfavorable ankylosis of the middle finger of both the major 
and minor hand.  The rating schedule indicates that VA can 
also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  

Under 38 C.F.R. § 4.71a, DC 5229, the rating criteria provide 
evaluations for limitation of motion of fingers.  For the 
long finger, a 10 percent evaluation is provided for 
limitation of motion, with a gap of one inch (2.5 cm.) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees, whether 
it affects the minor or the major hand.  A noncompensable 
evaluation is provided where there is limitation of motion, 
with a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, DC 5229 (2006).

In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court of 
Appeals for Veterans Claims noted that DC 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or group of minor 
joints caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
As noted above, pursuant to Diagnostic Code 5003, 
degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

Service connection for residuals of an injury to the right 
middle finger was granted by an October 1971 rating decision.  
The rating was subsequently increased from a noncompensable 
evaluation to 10 percent.  The veteran contends that his 
right middle finger disability is more disabling than 
currently evaluated.  

Upon receipt of the claim for an increased rating, the 
veteran was afforded a VA orthopedic examination.  The 
December 2004 examination did not show ankylosis of the right 
middle finger; metacarpophalangeal flexion of the finger was 
from zero to 35 degrees, proximal interphalangeal joint 
flexion zero to 15 degrees, and distal interphanangeal joint 
flexion zero to 35 degrees.  The limitation of motion in the 
finger (and all other nonservice-connected fingers) made the 
veteran unable to make a grip with his right hand.  There was 
a 4 inch gap between the veteran's middle fingertip and his 
palm.  The diagnosis was degenerative joint disease in the 
right middle finger, status post fracture.  
The veteran was initially rated under Diagnostic Code 5226.  
The most recent VA examination did not find ankylosis 
specifically, and the RO maintained the 10 percent evaluation 
under Code 5229, which, as noted above, addresses limitation 
of motion of the middle finger.  The Board finds that such an 
action was appropriate, and will also evaluate the veteran 
under the latter criteria.  

Under Code 5229, a maximum 10 percent evaluation (major or 
minor extremity) will be assigned when there is a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.  
Diagnostic Code 5229 contains a note that requires 
consideration of whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with the overall function of the hand. Id.   

The Board is cognizant that the medical evidence of record 
proffers a diagnosis of arthritis as well as limitation of 
motion.  As, however, the veteran's limitation of motion is 
compensable under joint-specific guidelines, a rating under 
the criteria specific to arthritis is inappropriate.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra, where a veteran is in receipt of the maximum 
rating for limitation of motion of a joint, as in this case 
for the 10 percent rating for the right middle finger, the 
DeLuca provisions do not apply.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).

Based on the schedular criteria, the veteran is already in 
receipt of the maximum evaluation allowed by law as there is 
a gap of 4 inches between his right middle finger and his 
palm.  As this is the case, his claim for an increase on a 
schedular basis must be denied.  

For the reasons stated above, the Board finds that a rating 
in excess of 10 percent for the veteran's right middle finger 
disability is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of an injury to the right (major) middle finger, to include a 
status-post-fracture and arthritis, on a schedular basis is 
denied.  


                                                            
REMAND

While a rating in excess of 10 percent for the veteran's 
right middle finger disability is not warranted on a 
scheduler basis, there is documented medical evidence that 
the veteran's condition causes a loss of grip strength in the 
right hand.  This is the veteran's major extremity, and such 
functional impairment could potentially produce a significant 
impairment in daily activities such as writing or in manually 
manipulating instruments (e.g. hand tools, hand-held 
appliances etc.).  

The veteran has not alleged that his finger disability causes 
a marked interference with employment; it is apparent that he 
has been retired for a number of years.  There is no 
suggestion that the finger disability has necessitated any 
hospitalizations, let alone frequent hospital stays.  The 
disability, however, is arguably under rated considering the 
veteran's loss of grip strength in the dominant right hand.  
Any unusual or exceptional circumstances which would take the 
veteran's case outside the norm may warrant an extraschedular 
rating.  The Board finds that a referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran is advised that he may submit lay or 
medical evidence which would serve to show how his lack of 
grip strength in the right hand is productive of an 
exceptional disability picture.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be informed that he 
may submit any additional lay or medical 
evidence regarding his right finger 
disability, which may aid in supporting a 
finding of an exceptional pattern of 
disability.  

2.  Refer the veteran's claim to the Chief 
Benefits Director of VA's Compensation and 
Pension Service for consideration of an 
extraschedular disability rating for his 
service-connected residuals of an injury 
to the right middle (dominant) finger, to 
include a fracture and arthritis and with 
loss of grip strength.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


